                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANTIONETTE T. BRYANT,                                 )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-578
                                                      )
ANDREW M. SAUL,1                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge


                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 12 and

15). Both parties have filed Briefs in Support of their Motions. (ECF Nos.14 and 16). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 12) and denying Defendant’s

Motion for Summary Judgment. (ECF No. 15).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for supplemental security income pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), Helen Valkavich, held a hearing on February 1, 2017.

(ECF No. 8-3). On March 24, 2017, the ALJ found that Plaintiff was not disabled under the Social

Security Act. (ECF No. 8-2, pp. 14-24).




1Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 1
       After exhausting administrative remedies thereafter, Plaintiff filed this action. The parties

have filed Cross-Motions for Summary Judgment. (ECF Nos. 12 and 15). The issues are now

ripe for review.

II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).




                                                2
        The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.           20 C.F.R. §404.1520(a).        The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity

(“RFC”).2 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Record not discussed

        In her amended brief, Plaintiff argues that this case should be remanded because the ALJ

failed to mention, discuss or analyze a CT scan that indicates Plaintiff suffers from chiari

malformation of the brainstem.        (ECF No. 14, p. 1, n.1).        Plaintiff submits that symptoms


2RFC   refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a).


                                                     3
associated with chiari malformation of the brainstem are consistent with her testimony.            Id.

Along those same lines, Plaintiff argues that limitations associated therewith should have been

included with the hypothetical questions posed to the vocational expert (“VE”). Id. Therefore,

Plaintiff seeks remand on this basis. Id. After a review of the record, I agree.

       At the hearing in this matter on February 1, 2017, the ALJ and counsel discussed the

documents that comprised the record evidence in the case. (ECF No. 8-3). Clearly, there was

confusion as to which documents had been filed. Id. After resolution, the ALJ asked counsel if

he was aware of any other evidence that was not currently in the file. Id. at p. 7. Counsel

responded that “[e]verything that has been submitted is everything that I’m aware of….And to

my understanding the record is complete.” Id. Then, at the end of the hearing, the ALJ closed

the record and counsel did not object or ask that the record be held open for the submission of

additional evidence.    Id. at p. 67.   Nonetheless, on February 21, 2017, the medical record

containing the CT was filed as part of the record evidence at Exhibit B11F. (ECF No. 8-1, p. 2;

No. 8-14, pp. 19-24). Thereafter, on March 29, 2018, ALJ issued her decision. (ECF No. 8-2,

pp. 14-24). As a result, the CT scan was part of the record before the ALJ prior to her decision

in the case. (ECF No. 8-1, p. 2; see also, Exhibit BF11 at ECF No. 8-14, pp. 19-24).

       While the ALJ need only discuss the most pertinent, relevant evidence bearing upon a

claimant’s disability status, he/she must provide sufficient discussion to allow the court to

determine whether any rejection of potentially pertinent, relevant evidence was proper. Johnson

v. Comm’r of SS, 529 F.3d 198, 203-04 (3d Cir. 2008). To that end, an ALJ must provide

sufficient explanation of his or her final determination to provide a reviewing court with the benefit

of the factual basis underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705

(3d Cir. 1981). “’In the absence of such an indication, the reviewing court cannot tell if significant

probative evidence was not credited or simply ignored.’” Burnett v. Comm’r of SS, 220 F.3d 112,


                                                  4
121-22 (3d Cir. 2000), quoting Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981); Fargnoli v.

Massanari, 247 F.3d 34, 44 (3d Cir. 2001). An ALJ’s findings should be as “comprehensive and

analytical as feasible,” so that the reviewing court may properly exercise its duties under 42 U.S.C.

§405(g). Cotter, 642 F.2d at 705.

        In the present case, I find the ALJ failed to meet this standard. In her decision, the ALJ

references severe and non-severe impairments; however, the ALJ never references chiari

malformation of the brainstem or the record evidencing the same. See, ECF No. 8-2, pp. 14-24.

During her discussion of the RFC, the ALJ again fails to discuss, mention or analyze the same.

Id. As a result, I am unable to tell if the ALJ considered and rejected this evidence or if she failed

to consider the same altogether. To be clear, I am not saying that the CT scan will change the

result in this case. A mere diagnosis does not mean that the impairment is severe or that it

results in functional limitations. That is a decision the ALJ must make in the first instance in

accordance with the rules and regulations based on all of the evidence. The ALJ’s failure to

discuss the same in her decision, however, prohibits me from conducting a proper and meaningful

review. Therefore, I find the remand is warranted.3

        An appropriate order shall follow.




3Inthe main body of Plaintiff’s Amended Brief, she raises the issue of whether the ALJ properly assessed
the RFC. (ECF No. 14, pp. 3-6). Specifically, Plaintiff asserts that the ALJ’s assessment failed to
properly take into consideration all of her non-exertional limitations as indicated by her treating physician,
Dr. Cutlip. Id. Since I am remanding as set forth above, this issue will be reevaluated, de novo, as well.
Therefore, I need not consider the details of the argument it at this time.


                                                      5
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANTIONETTE T. BRYANT,                                 )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-578
                                                      )
ANDREW M. SAUL,4                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge



                                       ORDER OF COURT

       THEREFORE, this 28th day of August, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 12) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 15) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.




                                                      BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     United States Senior District Judge




4Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
